STRUCKMEYER, Vice Chief Justice,
dissenting:
Arizona’s Employment Security Act, by A.R.S. § 23-601, provides:
“As a guide to the interpretation and application of this chapter, the public policy of this state is declared to be as follows:
Economic insecurity due to unemployment is a serious menace to the health, morals and welfare of the people of this state. Involuntary unemployment is therefore a subject of general interest and concern which requires appropriate action by the legislature to prevent its spread and to lighten its burden which now so often falls with crushing force upon the unemployed worker and his family. * * * This can be provided by * * * the systematic accumulation of funds during periods of employment to provide benefits for periods of unemployment * *
Under the majority’s opinion, if for any reason appellant corporation terminates its activities or if any of its employees should lose their jobs, they will be ineligible for unemployment compensation, A.R.S. § 23-771(6), and, therefore, appellant’s employees are subjected to all the evils which the Act is designed to forestall. By their construction, the majority runs counter to the humanitarian purposes of the Act. Since no clear or convincing reason is given why the language of the Act should be interpreted contrary to the customary meaning of the words used by the Legislature, I dissent.
The key to the claimed exemption is found in the words of A.R.S. § 23-615(6)(d)(ii). There, it is provided that the Act does not apply to services performed by a duly ordained, commissioned or licensed minister of a church “in the exercise of his ministry.” The words “in the exercise of his ministry” are dispositive of the issue here. They are simple, English language words, well understood by everyone. There can be no valid reason for not construing the statute exactly as written.
The word “ministry” is defined by the Oxford English Dictionary, 1933 ed., as:
“3d The office of minister of the church, or of a religious body or congregation.”
Palpably, the administrator and instructors of the appellant corporation, even though they are licensed ministers, are not in the exercise of a ministry; that is, exercising the office of a church or congregation. This corporation is neither a church, a religious body, nor a congregation. It is a school, teaching matters which bear upon the Christian religion. When a licensed minister is carrying on his job duties with the corporation, he is not ministering to a church or a congregation. No distortion or twisting of reasoning can deny the normal English usage of the statutory language.
I would agree with the majority that, “Teaching of the Bible and Christian doctrine is and has been an exercise of the person’s ministry throughout antiquity.” I would even say that teaching Christian doctrine is fundamental to a minister’s existence. But the ministers here have no ministry. I reject such specious arguments, unsupported as they are by precedent either lexic or legal.
In Rector of St. George’s Church v. Morgan, 88 Misc.Rep. 702, 152 N.Y.S. 497, J. Pierpont Morgan bequeathed to the estate of the Diocesan Convention of New York in trust the sum of $500,000 to pay over the income “for the support of the ministry” of St. George’s Protestant Episcopal Church. The court said in construing the Morgan will:
“If it were necessary to define the term ‘ministry’ in order to sustain any other element in the case, there is abundant dictionary authority to hold that its usual meaning is ‘ecclesiastical functions’ or ‘duties.’ Murray’s, 1908; Webster’s, all editions; American Standard and other dictionaries.”
Under the Arizona statute, a licensed minister must be exercising ecclesiastical functions or duties, which plainly is not being done when the minister is teaching or administrating the affairs of this privately incorporated school. A licensed minister when teaching subjects related to the Bible *220and Christian doctrine could be performing an ecclesiastical function or duty. But the plain fact is that here appellant’s employees are not carrying out their duties in the exercise of their ministry. They should be held subject to the Employment Security Act.
For the foregoing reasons, I agree with the majority of the Court of Appeals in their analysis of the case and dissent from the undesirable, non-humanitarian construction given to the Arizona Employment Security Act.